Hosmer, Ch. J.
The town of Easi-Ifari/brdbrought their suit against Vernon, which formerly was part of the town of Bolton, to recover a sum expended for the necessary maintenance of one Huntley, whom they claimed to be an inhabitant of Vernon.
The first question in the case relates to the validity of a certificate, dated the 12th day of December, 1785, declaring Huntley to be an inhabitant of Bolton, and signed by Samuel Carver, a justice of the peace, and two select-men. The certificate was directed to the select-men of Colchester, in which town Huntley resided, wdth his family, more than a year, without being warned to depart; and this, by the law then existing, gave him a settlement in that place, if the certificate were not legally signed. On the part of Vernon, it was claimed, that, at the date of the certificate, Ichabod Warner, Esq. was an inhabitant of Bolton, and a justice of the peace, duly qualified; and if such were the fact, it is not denied, that his signature *482was necessary to give authenticity to that instrument. It appears, that Warner had been appointed a justice of the peace, the^Spiing preceding the date of the certificate ; and to prove that he was duly qualified to act, one Payne was offered as a witness, to testify that he paid a duty to Warner, on a writ issued in the month of October, 1785. To the admissibility of Payne^s testimony, the plaintiffs objected, that it was both irrelevant and incompetent; and by the court it was rejected.
To shew the irrelevancy of the evidence, it was said, it did not appear, that Warner, at the date of the certificate, was an inhabitant of Bolton; and this undoubtedly is true, if the court may not assume this fact from the charge given to the jury. But the charge is part of the bill of exceptions, signed by the judge ; and every part of the same bill of exceptions, is equal evidence of the facts apparent upon it. It is not like two distinct bills of exceptions, which have no reference to each other; but it is one indivisible act, and to receive a construction from a connected view of all its expressions. Now, from the charge, Warner appears to have been an inhabitant of Bolton; and whether he was a justice of the peace duly qualified, was the only question agitated. This subverts the objection made on the ground of irrelevancy.
The supposed incompetency of the evidence, is founded on the deficiency of proof to establish the loss of a writ, on which the reception of the duty was certified ; and if the admission of the evidence depended on this act, I should be of opinion that it could not be received. There is enough, perhaps, appearing on the bill of exceptions, from which the loss of the writ might have been inferred, by the court below; but it is not competent for this court to deduce the inference, unless it is strictly a necessary presumption ; and clearly it is not. It is requisite, then, to maintain the proposition, that the offered testimony is, in its nature, primary, and receivable, whether the writ is, or is not, in existence. The payment of a duty on a writ, is an act extrinsic of the writ, which may not have been certified. The act was complete, on the payment of the duty, and admitted of any evidence to substantiate it, whether it were the justice’s certificate, or the testimony of witnesses.— Analogous to the certificate of matrimony by a justice, or the recording of births and deaths, to perpetuate the evidence of *483them, it may be proved by writing, or by parol. It results, then, that the evidence offered should have been admitted.
As to the other point made in the case, relative to the legal effect of the incorporation of Vernon, on the settlement of the pauper, I am of opinion, that he became settled by it in Vernon. He was an inhabitant of Bolton anterior to its division, living in that part of it afterwards incorporated into the new town. He was not, in fact, residing in Vernon, at the time of its incorporation ; but although in some other town, it appears that he has not acquired a new settlement. It is no strained interpretation of the act of the general assembly, which declares that the inhabitants living within the limits of North-Bolton, shall constitute the town of Vernon, to extend it to those, who there resided before the act of incorporation, although, at the date of the act, they were not actual residents. This was explicitly determined in the case of the town of Mansfield against the town of Granby, 1 Root 179., from which period, so far as I am informed, in perfect accordance with this decision, the point has been considered as settled. A decision of the supreme court, on a point even of doubtful construction, made more than thirty years ago, and since uniformly acquiesced in, and followed, is too authoritative to allow of a recurrence to first principles.
I would advise the superior court, that there is manifest error in the judgment complained of.
The other Judges were of the same opinion.
Judgment to be reversed.